Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 19, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144897                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144897
                                                                   COA: 302485
                                                                   Branch CC: 01-107408-FH
  ISAAC ALVAREZ GOMEZ,
           Defendant-Appellant.

  _________________________________________/

         By order of June 25, 2012, the application for leave to appeal the February 14,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  Chaidez v United States, cert gtd ___ US ___; 132 S Ct 2101; 182 L Ed 2d 867 (2012).
  On order of the Court, the case having been decided on February 20, 2013, 568 US ___;
  133 S Ct 1103; 185 L Ed 2d 149 (2013), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.

        CAVANAGH and MCCORMACK, JJ., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 19, 2013
           h0612
                                                                              Clerk